Citation Nr: 0904800	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a spinal disorder 
of paravertebral muscle spasm with disc bulge at C5-6 claimed 
as back pain, to include as secondary to service-connected 
residuals of a right hip fracture.

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected residuals of a 
right hip fracture.

3.  Entitlement to a rating in excess of 10 percent disabling 
for a right knee disorder on and after January 29, 2004.

4.  Entitlement to total disability benefits based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to 
October 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
San Juan, the Republic of Puerto Rico, which granted service 
connection for a right knee disorder and assigned an initial 
noncompensable rating.  While this appeal was pending, the RO 
in a September 2004 rating granted a staged rating of 10 
percent for the right knee disorder, effective January 29, 
2004. The Veteran perfected the appeal and these staged 
ratings were both before the Board.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board in a May 2007 decision 
addressed these staged ratings as separate issues and 
disposed of the issue regarding the evaluation of the right 
knee disorder prior to January 29, 2004, thereby removing it 
from appellate status.  The issue regarding the evaluation of 
the right knee as of that date remains on appeal.  

This case also comes before the Board from a RO rating 
decision of March 2004 which denied service connection for 
the claimed spinal disorder and headaches and also from a May 
2005 RO rating decision which denied service connection for a 
dysthymic disorder and entitlement to a TDIU.

The appeal of the claims for service connection for headaches 
and for a spinal disorder and for an increased rating for a 
right knee disorder as of January 29, 2004 was remanded for 
further development by the Board in a May 2007 decision which 
disposed of other issues on appeal.  The development has been 
completed and this matter is returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran's cervical spine disability is related to service or 
to her service-connected residuals of right hip fracture or 
that it was manifested within one year of service discharge.

2.  There is no competent medical evidence showing that the 
Veteran's headache disability is related to service or to her 
service-connected residuals of right hip fracture or that it 
was manifested within one year of service discharge.

3.  The Veteran's service-connected right knee disability on 
and after January 29, 2004 is manifested by no more than 
slight recurrent lateral instability.

4.  There is no evidence of arthritis of the right knee shown 
on X-ray study.  

5.  Service connection is currently in effect for residuals 
of a right hip fracture rated at 10 percent disabling and for 
a right knee disability rated at 10 percent disabling.

6.  The Veteran's service-connected disabilities of residuals 
of a right hip fracture rated at 10 percent disabling and for 
a right knee disability are not of such severity as to render 
her unable to obtain or maintain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  A spinal disorder of paravertebral muscle spasm with disc 
bulge at C5-6 is not due to a service-connected disability, 
nor was it incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).

2.  A headache disability is not due to a service-connected 
disability, nor was it incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

3.  The criteria for a rating in excess of 10 percent for 
recurrent lateral instability of the right knee have not been 
met on and after January 29, 2004.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2008).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim for service-
connection for the right knee was received in May 1999.  
Prior to granting service-connection for the right knee 
disorder, a duty to assist letter addressing the service-
connection claim was sent in December 2002.  The rating 
initially granting service-connection for the right knee 
disorder was dated in January 2003, from which this appeal 
originates.  The Veteran's claim for service connection for 
the spinal disorder and headache disorder was received in 
November 2003.  Prior to adjudication of these issues in 
March 2004 the RO sent a letter addressing this matter in 
January 2004.  The Veteran filed a claim for TDIU in 
September 2004.  The RO sent a letter addressing this matter 
in December 2004 prior to adjudicating this matter in 
September 2005.

Additional notice was sent in June 2007 addressing the 
service connection claims and the right knee claim.  The 
Veteran was provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection and for an increased rating, which included notice 
of the requirements to prevail on these types of claims and 
of his and VA's respective duties.  The duty to assist letter 
notified the Veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
She was advised that it was her responsibility to either send 
medical treatment records from her private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for her.  The 
Veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant so that VA 
could help by getting that evidence.  

In regards to the right knee claim the Veteran is challenging 
the evaluation assigned following the initial grant of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because this issue stems from an original service-connection 
grant, the notice that was provided before service connection 
was granted was legally sufficient, VA's duty to notify in 
this case has been satisfied.  See also Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007). (Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.)  Therefore, no 
further notice is needed; however she did receive such notice 
in June 2007 addressing the staged rating in effect from 
January 29, 2004.

In Dingess, supra, the U.S. Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  She received such notice in 
the June 2007 letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in October 2007, provided current assessments of 
the Veteran's condition based not only on examination of the 
Veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate her claim for higher 
disability rating, the avenues through which she might obtain 
such evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background and Analysis for All Issues

The evidence pertinent to the issues at hand are as follows.  
For the increased rating for the right knee as of January 29, 
2004, the Board notes that evidence prior to January 2004 is 
not pertinent and thus will not be discussed.  

A November 1994 reserve entrance examination revealed normal 
head and spine and the accompanying report of medical history 
revealed the Veteran denied having severe or frequent 
headaches, arthritis/rheumatism, bone, joint or other 
deformities.  

Service treatment records are silent for any complaints or 
findings regarding the cervical spine, or for headaches, but 
instead focused primarily on treatment for knee complaints in 
February 1996 and for a stress fracture noted in May 1996.  A 
total body bone scan done in August 1996 was negative for any 
abnormalities of the head or cervical spine.  Her September 
1996 separation examination revealed normal head and spine 
and the accompanying report of medical history revealed the 
Veteran to denied having severe or frequent headaches, 
arthritis/rheumatism, bone, joint or other deformities.  
There were no complaints, symptoms or signs.  

VA treatment records from 1996 through 2000 are completely 
silent for any complaints or findings regarding headaches or 
a cervical spine disorder.  Likewise VA examinations from 
January 1997, October 1998 and January 2003 which addressed 
orthopedic complaints from the right hip and/or knee 
disorders are silent for any findings regarding the cervical 
spine or headaches.  

Medical certificates dated in January 1999 and July 1999 from 
a private doctor discussed the physical restrictions caused 
by the Veteran's service-connected medical disabilities from 
her right knee and right hip injuries and opined that these 
conditions substantially limited her ability to do activities 
of daily living (ADL) requiring her to be on her feet or 
sitting for long periods of time, marching, or going up and 
down stairs.  She was disabled from any kinds of sport and 
was disabled from performing ADL functions requiring the use 
of her knee.  No specific opinion as to occupational 
limitations was given.

In July 2002 the Veteran was seen at the VA for complaints of 
multiple joint pain which included the cervical spine, but on 
physical examination no significant findings were reported 
regarding the cervical spine and on musculoskeletal 
examination her range of motion was intact, muscle tone was 
adequate and there were no deformities.  

In January 2004 the Veteran underwent consultations for VA 
physical therapy (PT), with records indicating she was 
referred for multiple complaints including patellofemoral 
pain.  She was noted to have been seen by primary care for 
right knee and back pain.  Relevant imaging studies included 
an undated cervical spine imaging which included no 
structural abnormalities in the cervical spine and a magnetic 
resonance imaging (MRI) showing mild right knee joint 
effusion, but no definite evidence of meniscal tears and no 
others significant abnormalities.  Physical examination 
revealed her right knee to be absent of edema, erythema, 
warmth, visible or palpable masses, asymmetry, or deformity.  
On palpation there was tenderness to palpation at the medial 
joint line and pes anserine.  Range of motion was active, 
full with pain at the end.  Muscle strength was 5/5 both 
lower extremities.  Her anterior and posterior drawer was 
with firm end points and Lachman's was negative.  Varus and 
valgus tests showed no laxity, McMurrays was positive, Apleys 
compression was positive and bounce home was positive.  The 
assessment included right meniscal problems with MRI ordered 
to clarify the diagnosis.  Another record from the same month 
noted a history of the post stress fracture of the right hip 
dating from service in April 1996.  The Veteran stated that 
since this episode she has had her right side affected from 
her neck down to her knee with decreased strength in all 
extremities.  She reported problems doing house chores, 
bending and kneeling down.  Physical examination revealed 5/5 
gross muscle strength in 4 extremities, tender right knee.  
She underwent physical therapy and pool therapy.  In March 
2004 she was noted to have performed exercises and tolerated 
treatment well but her condition remained the same and her 
pain complaints were still a constant 9/10.  She had 
tenderness to palpation on the surrounding knee cap and 
active range of motion was normal, with 5/5 muscle strength.   

A January 2004 VA X-ray of the right knee showed no 
radiographic evidence of osseous, articular or soft tissue 
abnormalities.  

None of the VA treatment records leading up to 2004 mention 
any problems with headaches. 

The report of a February 2004 VA neurological disorders 
examination was to evaluate the etiology of claimed headaches 
and to determine whether they were due to her service-
connected left hip fracture.  She claimed an onset of 
headaches since one year.  She denied a history of headaches, 
but did report a family history of her mother having them.  
She described them as right hemicranial and always starting 
with a painful tightening sensation in the right side of the 
neck.  The pain was described as pressure and radiated to the 
occipital and right fronto orbital region.  It was non 
pulsatile.  It was accompanied by blurred vision and 
imbalance.  The pain was described as a 10/10 on the pain 
scale, recurred about twice a month and last about 2 days and 
were prostrating in nature.  She would then need to go to bed 
and take Sulindac and not do any ordinary activity as such 
would increase her pain.  She had photophobia but no nausea 
or vomiting.  She indicated the headaches are always preceded 
by neck pain and stiffness.  She had a past history of a 
right hip fracture in service in 1996.  Physical examination 
was normal for mental status.  She was noted to walk with a 
short paced gait, cautious and limping in the right.  Cranial 
nerve examination revealed her extraocular muscles were full 
in motion without paresis but when testing horizontal gaze 
she felt dizzy looking to the right.  Visual fields were 
full, pupils were 3 millimeters equal and reactive to light.  
There was no facial or tongue weakness.  The tongue protruded 
in the midline and the palate retracted symmetrically.  
Cerebellar examination revealed no truncal or gait ataxia and 
finger to nose and to finger tests were normal as were the 
rapid alternating movements.  There was no dysmetria, no 
intentional tremor or dysdiadochocinesis.  When started 
testing the vibratory sense in the right knee just upon 
touching with the tuning fork, she complained of extreme pain 
which was reason for not continuing further sensory 
examination.  Deep tendon reflexes were +3 hyperactive at the 
upper extremities, +2 at the patellar level and no further 
testing.  For musculoskeletal findings, the examiner deferred 
to the musculoskeletal VA examination.  No tests were 
indicated for this examination.  The diagnosis was chronic 
recurring headaches with clinical characteristic of the non 
throbbing, hemicranial migraine type and cervicogenic in 
nature.  In this examiner's opinion he could not correlate 
this headache with onset in 2003 to a hip fracture occurring 
in 1996.  There was a gap of over seven years between the 
fracture of the hip and the onset of headaches for which a 
time frame relationship cannot be established.  

The report of a February 2004 VA spine examination, which 
encompassed the cervical and lumbar spine noted the July 2002 
cervical spine X-rays to show no abnormalities.  She was 
noted to have an onset of cervical spine pain 2 years ago.  
She referred a cervical pain with radiation to the right 
shoulder up to the fingers associated with cramps.  She 
referred the cramps were constant on the fingers especially 
at nights and in the mornings when waking up.  She was noted 
to take Sulindac with temporary pain control and also 
swimming pool therapy with no pain control.  She discussed 
limitations from the cervical (and lumbar spine) pain as 
interfering with house cleaning, going up and down stairs and 
standing for 15 minutes.  Massage, liniments and medications 
helped.  She was noted to be independent of activities of 
daily living but had been unemployed since June 2001.  She 
was restricted from sports or dancing due to her 
cervicolumbar spine.  Physical examination revealed a normal 
cervicolumbar spine.  Her limbs, posture, gait, and position 
of the head were all normal and her spinal curvature was 
normal.  Her range of motion was slightly restricted to 30 
degrees in forward flexion and all other directions other 
than rotation which was restricted to 45 degrees left and 40 
degrees right.  No painful motion was noted.  Repetitive use 
produced no upper extremity weakness which was 5/5.  He had 
tenderness to palpation of the cervical area.  Again no 
postural abnormalities nor fixed deformities were noted.  The 
examination then moved to the thoracolumbar spine which is 
not at issue here.  The sensory examination did note 
diminished pinprick and smooth sensation on the right arm and 
leg non radicular in nature.  Muscle strength was normal in 
all extremities.  Reflexes were noted to be +3 with 
hyperreflexia of the biceps, triceps and brachioradialis 
bilaterally.  They were +2 for knee jerks and +1 for ankle 
jerks bilaterally.  The examiner noted pathological reflexes 
of the hands with bilateral Hoffman's sign.  She was negative 
for straight leg raise, Lasegue's sign and Goldthwait sign.  
Electromyelogram (EMG) tests and MRI for the cervical spine 
was ordered.  She had negative EMG findings on the left upper 
extremity but needle EMG of the right lower extremity was not 
done due to the Veteran's request to stop.  She declined to 
undergo needle EMG and NCS for all extremities.  The 
diagnoses was negative musculoskeletal lumbar spine 
evaluation on this examination and paravertebral muscle spasm 
with rightward C5-6 disc bulge with associated unconvertebral 
hypertrophic changes creating minimal narrowing of the right 
neural foramen at this level without evidence of myleopathic 
changes or spinal cord lesions by MRI of the cervical spine 
done by fee basis CT radiology in February 2004.  

An addendum to this examination done in March 2004 stated 
that with the evidence at hand it was this examiner's opinion 
that there is no relationship between the Veteran's cervical 
spine condition as diagnosed in this report and any residuals 
of right hip fracture.  Lumbar spine examination was 
negative.  

An MRI from April 2004 of the right knee showed mild medial 
joint space narrowing, with early myxiod degeneration of the 
posterior horn of the medial meniscus and no ligamentous or 
meniscal injury. 

An April 2004 record noted complaints of right knee pain 
suggestive of "MMT" and anserine bursitis.  MRI results 
were recited.  Physical examination revealed her right knee 
to be absent of edema, erythema, warmth, visible or palpable 
masses, asymmetry, or deformity.  On palpation there was 
tenderness to palpation at the medial joint line and pes 
anserine.  Range of motion was active, full with pain at the 
end.  Muscle strength was 5/5 both lower extremities.  Her 
anterior and posterior drawer were with firm end points and 
Lachman's was negative.  Varus and valgus tests showed no 
laxity, McMurrays was positive, Apleys compression was 
positive and bounce home was negative.  The assessment was 
right knee MMT and pes anserine bursitis without improvement 
after pool therapy and PT.  She was recommended orthopedic 
evaluation for possible surgical management.  By July 2004 
the orthopedic consult had not yet been placed.  

On follow-up in August 2004 she was noted to have right knee 
pain of 3 years of evolution that was constant and did not 
increase with activity.  Physical activity revealed her right 
knee to be absent of edema, erythema, warmth, visible or 
palpable masses, asymmetry, or deformity.  On palpation there 
was mild tenderness of the medial joint line, and crepitance 
with range of motion.  She had full range of motion both 
active and passive.  Her anterior and posterior drawer was 
with firm end points and Lachman's was negative.  Varus and 
valgus tests showed no laxity, McMurrays was positive, Apleys 
compression was positive and bounce home was negative.  The 
assessment was signs and symptoms of patellofemoral 
pathology, not surgical management at this moment.  She 
needed quadriceps strengthening.  Another August 2004 record 
addressing right knee complaints noted the Veteran to have 
intact range of motion, adequate muscle tone, normal gait, no 
swelling or lesions, but had positive Clarks for 
chondromalacia.  

A January 2005 note revealed her to have been seen by the VA 
since January 2004 with treatment noted to include PT and 
pool therapy including for the right knee disorder, with no 
new symptoms reported.  

A January 2005 treatment note revealed the Veteran to be 
trying to obtain a job compatible with her physical 
limitations through vocational rehabilitation.  She reported 
being unable to do housechores due to it triggering pain with 
multiple medical problems noted in addition to the service-
connected right knee and right tibial stress fractures.  In 
February 2005, pain management records reflect the Veteran 
was noted to be unemployed and was described as 
incapacitated.  Her work history included work as a librarian 
for 1.4 years with different jobs before.  She was noted to 
have a B.A. degree in business administration and an 
additional certification in drafting.  In March 2005 she was 
noted to be unemployed and her disability limited her 
employment options.  She had pain interfering with job 
demands and anxiety that interfered with daily functioning.  

In a March 2005 VA chronic pain note for complaints including 
the right knee due to mixoid degeneration medial meniscus, 
right knee pes anserine bursitis and right iliotibial band 
syndrome, with the MRI findings of medial joint narrowing and 
early mixoid degeneration, the Veteran was noted to have 
undergone PT and pool therapy, and to have been evaluated by 
orthopedics and advised to continue conservative treatment.  
Her pain history included the right knee since 1996 and 
cervicodorsal since a year and a half ago.  Regarding her 
right knee, she said the pain was at an 8/10 scale at the 
time of visit, with worst pain 10 and least pain 5-6 in the 
past month.  The pain was relieved by changes in body 
posture, heat, walking, lying down and prescriptions.  The 
pain was aggravated by prolonged sitting for 30 minutes to an 
hour, sneezing, bending and lifting.  The pain interfered 
with exercise.  She was noted to also have fibromyalgia.  
Physical examination revealed a normal spinal column, but 
some pain on lumbar movements, although cervical spine or the 
knee was not mentioned.  The assessment in pertinent part 
included evidence of chronic right knee pain secondary to 
previously diagnosed patellofemoral syndrome and medial 
meniscus degeneration.  Cervical X-rays were noted to be 
within normal limits and no diagnosis of cervical spine 
problems were made.  No diagnosis or mention of a headache 
disorder was made.  A July 2005 note which mostly dealt with 
fibromyalgia but also noted the right knee disorder with 
complaints of burning and numbness in the knee with average 
intensity of her pain at 6-8/10 and 7/10 on the day of the 
visit.  Her lowest level of pain was described as a 6/10.  

A September 2005 VA fibromyalgia examination noted the 
Veteran to have a history of C5-6 herniated disc, right knee 
patellofemoral syndrome, mild effusion of the right knee 
joint by MRI in 2000.  The fibromyalgia examination included 
complaints of knee pain and cervical spine pain.  The 
physical examination showed a range of motion for both knees 
of 0-120 degrees.  The rest of the examination focused on 
fibromyalgia complaints.

None of the VA treatment records from 2004 to 2005 gave any 
significant findings regarding the Veteran's claimed headache 
disorder.  These are the most recent treatment records.

The report of an October 2007 VA addendum to the February 
2004 neurological examination for addressing the etiology and 
onset of headaches and their possible relationship to the 
service-connected right hip fracture was done by the same 
doctor who had conducted the previous examination.  The 
claims file and medical records were available and reviewed.  
The diagnosis at that examination was migraine headache 
cervicogenic in nature, onset in 2003 not related to the 
service-connected hip fracture due to the gap of over 7 years 
between the hip fracture and the onset of headaches.  The 
headaches started in the neck, spreading to the right 
hemicranium, accompanied by photophobia, sonophobia and 
prostration.  The examiner referred to the February 2004 
examination for the circumstances and initial manifestations 
and was treated with medical Etodolac and Tylenol.  She had a 
completely normal motor and sensory examination on physical 
examination.  The diagnosis was cervicogenic migraines onset 
in 2003 as previously described in February 2004, most likely 
related to the cervical condition because of the opinion 
already given in the previous examination and the fact that 
the headaches are secondary to the cervical condition, 
distantly anatomically separated from the hip and both have 
different pathophysiological mechanisms.  

The report of an October 2007 VA joints examination, done by 
the same examiner who had done the February 2004 spine 
examination, included a review of the claims file and medical 
records.  This examination referenced the February 2004 VA 
examination for history and physical.  The Veteran's problems 
included right knee instability and pain with a history of 
falls while going up and down stairs.  This was progressively 
worse since onset.  Treatment included NSAIDS, TENS, 
liniment, etodolac and lidocaine with fair pain control.  
There was no history of hospitalization, surgery, joint 
trauma or neoplasm.  She used no assistive devices for 
walking.  There were no constitutional symptoms of arthritis 
and no incapacitating episodes of arthritis.  Her functional 
limits on standing were 15-30 minutes, and her walking was 
said to be limited to walking no more than a few yards.  She 
had joint symptom deformity in the giving way and instability 
of the right knee.  She also had stiffness, weakness and 
swelling.  There were no episodes of dislocation.  She had 
locking episodes daily or more often.  She had flare-ups of 
severe symptoms 3 to 4 times a week.  Functional limitations 
were an inability to stand, bend, grab objects from the floor 
or do house chores.  The duration of flare-ups was hours.  
She reported inflammation, warmth, redness, swelling and 
tenderness.  The precipitating factors for the right knee 
pain was sweeping, going upstairs to clean, doing gardening, 
bending to deal with clothes.  Alleviating factors for the 
right knee was massage, liniments, bedrest with a pillow 
under the knee, medication and TENS unit.

On physical examination her gait was normal, there was no 
evidence of abnormal weightbearing.  Range of motion was done 
but not reported because it would have been incompatible with 
walking and she could walk unaided.  Visually her active 
range of motion was 0 degrees extension to 125 degrees 
flexion on active motion.  Passively her range of motion was 
0 to 140 degrees.  The examiner could not state if the 
Veteran was additionally limited by pain, fatigue, weakness, 
lack of endurance or incoordination without resorting to mere 
speculation.  While doing maneuvers, she did not appear to be 
doing full effort.  There was no bone loss, inflammatory 
arthritis or joint ankylosis.  Although the right knee joint 
examination was done it was not reported because the Veteran 
was claiming severe pain upon light touch and appeared to not 
be putting forth full effort.  Visually there was no redness, 
edema, effusion, instability, subluxation or dislocation.  
There was no palpable heat or muscle atrophy.  There was no 
anterior, posterior, medial or lateral instability palpable.  
There was no leg length discrepancy.  The examiner observed 
the Veteran walking normally with a pain free facial 
expression on entry to the facility, and on entering the 
examiner's office, she was limping with a severe painful 
expression on her face.  X-rays were contraindicated as she 
was trying to get pregnant.  However the computed tomography 
(CT) scan from October 2005 was noted to be normal and X-rays 
of the right knee from June 2005 showed no radiographic 
evidence of bony, articular or soft tissue abnormalities.   

The diagnosis was right knee instability and pain with 
history of falls while going up and down stairs.  This 
condition had moderate effects on her ability to do chores, 
exercise, recreation, feeding, grooming, bathing and 
toileting.  It had a severe effect on her ability to do 
sports or travel.  As far as occupational impact, the 
examiner noted that she has worked as a sports recreation 
leader for 3-4 years, as a librarian's helper for 1 year and 
as a lab secretary for 6 months.  She was unemployed since 
2002 and said she was unable to work secondary to multiple 
medical problems including fibromyalgia, service-connected 
right hip stress fracture and service-connected right knee.  
She had a BA degree and was a licensed draftsman.  The 
examiner further opined that due to her service-connected 
right knee she would be restricted to light duty 
administrative jobs with no squatting or jumping for 
prolonged periods of time.  The examiner further opined that 
given her educational preparation she could perform average 
employment in a civil occupation restricted to light duty.  
Later in the examination, the examiner emphasized his belief 
that the Veteran was exaggerating her pain responses 
regarding her right knee, thus the examiner could not 
properly address the severity of painful motion or the degree 
where pain was elicited or severity of the pain.  The 
examiner opined that the Veteran's subjective complaints did 
not correlate with objective findings.  

In reference to the cervical spine, the examiner noted that 
the service treatment records were silent for a cervical 
spine condition.  The claimed cervical spine condition took 
place several years after service as there was no evidence of 
treatment for the cervical spine up to several years after 
service.  The MRI done in February 2004 diagnosed the C5-6 
disc bulge with associated vertebral changes.  This was the 
first time a discogenic disease and DJD of the cervical spine 
was diagnosed.  The examiner opined that the C5-6 disc bulge 
with paravertebral muscle spasm currently shown was neither 
caused by nor the result of, nor etiologically related to any 
back or hip problems treated in service, and again it was 
noted that the service treatment records are silent for 
cervical spine problems which were manifested several years 
postservice.  The examiner opined that with the objective 
medical evidence of record, he could not pinpoint the 
etiology and date of the onset of the cervical spine disorder 
but could say that it was several years after service.  For 
disability purposes, the right hip and cervical areas are far 
different anatomical areas with different bony structures and 
nerve supplies.  Also the C5-6 disc bulge with the 
paravertebral muscle spasms and right hip stress fractures 
are different disease entities unrelated to each other.  It 
was this examiner's opinion due to what was formerly 
explained that any documented spinal disorder of 
paravertebral muscle spasms with disc bulge of C5-6 claimed 
as back pain is not caused by nor the result of, nor 
etiologically related to her service-connected right hip 
disability.  It was not as least as likely as not that the 
right hip disability aggravated or contributed to or 
accelerated any pathological process involving a spinal 
disorder or paravertebral muscle spasm with disc bulge at C5-
6, since both disease entities are unrelated to each other.  

The evidence and examination reports yielded no significant 
findings as to the impact of the Veteran's service-connected 
right hip fracture as pertaining to her employability, and no 
evidence of frequent hospitalizations as to either the right 
hip or the right knee disorder.

A. Analysis-- Service Connection

The Veteran contends that she should be service connected for 
headaches and a spinal disorder of paravertebral muscle spasm 
with disc bulge at C5-6 of the cervical spine, to include as 
secondary to her service-connected residuals of right hip 
fracture.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis or 
certain neurological disorders when manifested to a 
compensable degree within the initial post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service-
connection for either a headache disorder or a cervical spine 
disorder either on a direct basis or as secondary to her 
service-connected residuals of right hip fracture.  As shown 
in the service treatment records, there was no evidence of 
either a headache disorder or a cervical spine disorder shown 
in service.  Significantly, the bone scan done in August 1996 
was notably absent any significant findings for the head or 
spine.  Post-service records too are silent for any evidence 
of either a headache disorder or cervical spine disorder 
having manifested within a year of discharge.  In fact, joint 
complaints to include the cervical spine are not shown until 
July 2002 with no etiology opinion.  Headaches were not shown 
in any of the post-service treatment records and are not 
mentioned until the February 2004 VA neurological 
examination.  Thus, service connection is not warranted for 
either the cervical spine disorder or the headache disorder 
on a direct or presumptive basis.

As to whether either disorder is secondary to the Veteran's 
service-connected right hip fracture residuals, the 
preponderance of the evidence reflects that service-
connection on such a basis is not warranted.  First, in 
regards to the cervical spine, the Veteran was examined in 
February 2004, with addendum to this done in March 2004 and 
another examination done in October 2007 by the same examiner 
to fully clarify the question of the possible relationship 
between the claimed headache disorder and the right hip 
disorder.  The examiner in the March 2004 addendum stated 
that there was no relationship between the cervical spine 
condition and the residuals of a right hip fracture.  In 
October 2007 the examiner clarified that the cervical spine 
disorder of paravertebral muscle spasms and disc bulge at C5-
6 was neither caused by nor the result, nor was it aggravated 
by the right hip disability.  The right hip disability was 
said not to have aggravated or contributed to or accelerated 
any pathological process involving the cervical spine.  This 
opinion, which is based on review of the records and 
examination of the Veteran, stands unrebutted, as no other 
medical evidence or opinions have been obtained to contradict 
this opinion.  

Likewise, the preponderance of the evidence reflects that the 
claimed headache disorder is not secondary to the service-
connected right hip fracture.  The examiner who examined the 
Veteran in February 2004, diagnosed this headache disorder as 
chronic recurring headaches, with characteristics of a non 
throbbing hemicranial migraine type, cervicogenic in nature.  
The examiner stated that he could not correlate this disorder 
with onset said to be in 2003 with the hip fracture which 
took place in 1996, with a gap of over 7 years between these 
2 occurrences.  Again in October 2007, this examiner again 
addressed this issue, with review of the claims file, and 
gave the opinion that the headaches are cervicogenic in 
nature and are most likely related to the cervical spine 
condition.  The examiner went on to say that the cervically-
caused headaches are distantly anatomically separated from 
the hip and have different pathophysiological mechanisms.  
This examiner has solely attributed the headaches to the 
cervical spine, which as set forth above has been shown to be 
non-service connected.  With respect to aggravation, the 
examiner has pointed out that the headaches are a completely 
separate pathophysiological mechanism from the right hip 
disorder, thereby precluding the possibility of aggravation.  
Again there is no medical evidence submitted to contradict 
the findings and opinions from this examiner.

In sum, the Board finds that service-connection is not 
warranted for a headache disability or cervical spine 
disorder.  

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against the 
Veteran's claim; the doctrine is inapplicable.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

B.  Analysis--Increased Rating

The Veteran contends that the right knee disability is more 
severe than currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work. 38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (2008).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  It is the intention of the VA Schedule 
for Rating Disabilities (Rating Schedule) to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of function due to pain on use, including 
during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The RO is noted to have evaluated the Veteran's right knee 
disorder as 10 percent disabling under the criteria for 
instability, Diagnostic Code 5257.  The Board remanded this 
matter in part to clarify whether there may also be arthritis 
manifest potentially warranting a separate compensable 
rating.  According to VA General Counsel, in VAOPGPREC 9-98 
(1998), when radiologic findings of arthritis are present, a 
Veteran whose knee disability is evaluated under Diagnostic 
Code 5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).  

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, for limitation of leg flexion, a 
maximum 30 percent rating is warranted for limitation of leg 
flexion when it is limited to 15 degrees; a 20 percent rating 
is warranted when it is limited to 30 degrees; and a 10 
percent rating is warranted when it is limited to 45 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5260 (2008).  A 
noncompensable rating is warranted when leg extension is 
limited to 5 degrees, a 10 percent rating is warranted when 
it is limited to 10 degrees; a 20 percent rating is warranted 
when it is limited to 15 degrees; a 40 percent rating is 
warranted when it limited to 30 degrees and a 50 percent 
rating is warranted when it is limited to 45 degrees. 38 
C.F.R. Part 4, Diagnostic Code 5261 (2008).

Based on a review of the evidence, the Board finds that a 
rating in excess of 10 percent disabling is not warranted.  
The evidence fails to show the right knee disability as 
manifested by instability is more than slight.  The October 
2007 VA examination revealed that she was able to walk 
unaided and was noted to have a normal pain free gait prior 
to entering the examination room, but then appeared to 
exaggerate symptoms as she then began limping with a pained 
expression on her face.  She also was noted to claim severe 
pain on light touch.  The examiner suggested that her 
behavior was suggestive of malingering and further testing of 
her functional limitations caused by the knee could not be 
accurately recorded as she appeared to not be giving her full 
effort and was exaggerating her pain responses.  However on 
visual examination, the knee appeared to not have any 
stability problems and her active range of motion appeared to 
be 0 to 125 degrees.  Overall the findings from this October 
2007 VA examination suggest no more than mild right knee 
symptomatology.  

Likewise, the records and examinations prior to this 
examination do not reflect more than mild symptomatology for 
the right knee, with full muscle strength of 5/5 and full 
active motion shown in the knee on physical therapy records 
in January 2004, April 2004 and August 2004.  These records 
suggested an absence of other indicators of moderate 
symptomatology as there was no evidence of swelling, warmth, 
visible masses or other such findings as discussed above.  
Tests done in these 2004 records were also negative for 
laxity or other signs of instability although McMurray's was 
repeatedly positive, and she also had findings suggestive of 
chondromalacia as reported in August 2004.  Otherwise, the 
records addressing knee complaints primarily noted subjective 
complaints of pain and tenderness.  Thus, the evidence 
overall does not show findings suggestive of a moderate knee 
disability that would warrant a 20 percent rating under 
Diagnostic Code 5257.

The preponderance of the evidence likewise shows the Veteran 
to not have arthritis of this right knee, thereby precluding 
consideration of a separate rating under VAOPGPREC 9-98 
(1998).  Although there were some questionable findings shown 
in an April 2004 MRI, showing mild medial joint space 
narrowing, with early myxiod degeneration of the posterior 
horn of the medial meniscus, subsequently the evidence fails 
to show any definite arthritis in the right knee.  The VA 
examiner in the October 2007 VA examination reviewed X-ray 
and MRI evidence from 2005 and determined that they were 
negative for arthritis.  X-rays were not taken at this 
October 2007, because she indicated she was trying to become 
pregnant, thus current radiological evidence could not be 
obtained.  The available evidence reflects that there is no 
arthritis of the right knee and separate ratings are not for 
consideration in this matter. 

There is likewise no basis for granting a higher evaluation 
for the right knee disorder under a different diagnostic code 
other than 5257 currently in effect.  As discussed above, she 
has repeatedly been shown to have ranges of motion both on 
flexion and extension, that fall within the noncompensable 
ranges under Diagnostic Codes 5260 and 5261.  

There is also no evidence of any other knee disability 
manifested that would warrant consideration of a higher 
rating under any other potentially applicable Diagnostic 
Codes.  Further, the evidence does not contain or include 
factual findings that demonstrate distinct time periods in 
which the right knee disability exhibited diverse symptoms 
meeting the criteria for different ratings.  Hart, supra.

Thus the preponderance of the evidence is against a rating in 
excess of 10 percent disabling under the criteria governing 
the Veteran's right knee disability consisting of instability 
with no objective evidence of arthritis.  

TDIU

The Veteran contends generally that, she is unable to obtain 
or maintain substantially gainful employment due to her 
service-connected disabilities. 

In order to establish entitlement to a TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry in 
determining whether a Veteran is entitled to a TDIU is 
whether service- connected disabilities alone are of 
sufficient severity to produce unemployability.  In 
determining whether the Veteran is entitled to a TDIU, 
neither the Veteran's non-service- connected disabilities nor 
advanced age may be considered.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The test of individual unemployability 
is whether, as a result of service-connected disabilities 
alone, the Veteran is unable to secure or follow any form of 
substantially gainful occupation that is consistent with his 
education and occupational experience. 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; see Hatlestad v. Brown, 5 Vet. App. 524 
(1993).

VA regulations establish objective and subjective standards 
for an award of TDIU. When the Veteran's schedular rating is 
less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the Veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for Veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In this case, the Veteran does not meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  The Veteran's only service-
connected disabilities consist of the right knee disability 
rated at 10 percent disabling, and residuals of the service-
connected right hip fracture also rated at 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  The combined disability rating for these 2 
disorders is 20 percent disabling pursuant to 38 C.F.R. 
§ 4.25, and thus fails to meet the schedular requirements for 
consideration for a TDIU.

In this case, the evidence regarding the functional 
limitations of the service-connected right knee disorder have 
been discussed at length above and is shown to be no more 
than 10 percent disabling and the evidence reflects that the 
Veteran has multiple physical problems unrelated to service, 
including fibromyalgia and psychiatric problems as well as 
back and neck complaints.  The evidence also failed to show 
the service-connected residuals of a right hip fracture, 
rated at 10 percent disabling, to be a significant factor 
affecting employability.  

Finally, the evidence does not show that a referral for 
extraschedular rating is warranted.  Rating boards should 
refer to the Director of the Compensation and Pension Service 
for extra-schedular consideration all cases of veterans who 
are unemployable by reason of service-connected disabilities 
but who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. 
§ 4.16(b).  The rating board did not refer this case for 
extra-schedular consideration. On this question, the examiner 
in the October 2007 examination pointedly stated that the 
Veteran given her educational preparation, could perform 
average employment in a civil occupation restricted to light 
duty.  

The Veteran has not been hospitalized for either her service 
connected right hip or right knee disorders.  The Court has 
held that, in order for a Veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor that takes his case outside the 
norm with respect to a similar level of disability under the 
rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
or not the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 
(1994).

For these reasons, the Board finds that the evidence shows 
that the Veteran's service-connected disabilities are not of 
such severity as to render her unable to obtain or maintain 
substantially gainful employment.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the claim for TDIU; there remains no reasonable doubt to be 
resolved; and TDIU is not warranted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for a headaches is denied.

Service connection for a cervical spine disorder is denied.

A rating in excess of 10 percent disabling for a right knee 
disorder is denied.

Entitlement to TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


